DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 16/501,593 filed on 05/02/2019, which is now PAT
11439492, which is a CIP of 16/125,691 filed on 09/08/2018, which is now PAT
10307242, which is a CIP of 15/731,478 filed on 06/16/2017, which is now PAT
10314684, which is a CIP of 15/530,898 filed on 03/20/2017, which is now PAT
10299824, which is a CIP of 15/258,877 filed on 09/07/2016, which is now ABN is
acknowledged.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 31-47, drawn to an endovascular device, classified in A61F2/013.
II. Claims 48-50, drawn to a method of filtering emboli, classified in A61F2/013.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as using the device for filtering the water pipe line.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their 

recognized divergent subject matter;

(b) the prior art applicable to one invention would not likely be applicable to 

another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Neil Gershon on 11/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 31-47.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 48-50 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner tubular member has a member extending therefrom to compress…the filter” in claim 35, “the internal space is defined by wings” in claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-33, 38, 40-41, 43-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0296315 to Yachia et al. (Yachia).
Yachia teaches:
Claim 31:  An endovascular device (100, Fig. 2B, para. 0063) for simultaneously protecting three great vessels of a patient’s aortic arch and outflow to the patient’s descending aorta (Fig. 3D), the endovascular device comprising: 
an outer tubular member (102, Fig. 2B, para. 0063) having proximal and distal ends; 
an inner tubular member (101, Fig. 2B, para. 0063) positioned within the outer tubular member; and
a filter element (112, Fig. 2B) supported by the distal end of the outer tubular member (102, Fig. 2B) and movable between a collapsed configuration and an expanded configuration (relative movement of 102 and 101), wherein the filter element extends distally beyond the outer tubular member in the expanded configuration and flares outwardly so as to define a transverse dimension greater than a corresponding transverse dimension defined by the outer tubular member to facilitate capture of emboli while permitting blood cells and serum to pass through the filter element (Fig. 2B).
Claim 32:  The outer tubular member and the inner tubular member (102, 101, Fig. 2B) are configured for relative longitudinal movement (para. 0006).
Claim 33:  The filter element (112, Fig. 2B) is directly attached to the distal end of the outer tubular member (102, Fig. 2B) such that relative longitudinal movement between the outer tubular member (102) and the inner tubular member (101) causes reconfiguration of the filter element between the collapsed configuration and the expanded configuration (claim 1).
Claim 38:  An introducer configured to facilitate longitudinal movement of the inner tubular member (101, Fig. 2B) in a direction away from the outer tubular member (each of the tubes 101, 102 and 103 are moveable with respect to each other, and steerable, individually and in combination, by the operator.  Therefore, there is a handle/introducer as claimed for actuating these tubes).
Claim 40:  The introducer (handle) is removable (these tubes are actuated by a handle/introducer and mechanical structures are removable from one another) from the outer tubular member (102, Fig. 2B).
Claim 41:  The filter element (112, Fig. 2B) defines a plurality of pores (openings in the mesh of the filter, para. 0025, for filtering and allow fluid to pass through).
Claim 43:  An endovascular device (100, Fig. 2B) for simultaneously protecting three great vessels of a patient’s aortic arch and outflow to the patient’s descending aorta, the endovascular device comprising: 
an outer tubular member (102, Fig. 2B); 
a filter element (112, Fig. 2B) directly attached to a distal end of the outer tubular member such that the filter element extends distally beyond the outer tubular member; and 
an inner tubular (101, Fig. 2B) received by the outer tubular member so as to allow for relative longitudinal movement therebetween (para. 0006) to thereby collapse and expand the filter element and facilitate capture of emboli (claim 1).
Claim 44:  The filter element (112, Fig. 2B) includes a flared configuration upon expansion such that the filter element extends radially outward from the outer tubular member so as to define a transverse dimension greater than a corresponding transverse dimension defined by the outer tubular member (Fig. 2B).
Claim 45:  The filter element (112) is semi-permeable (the filter is a mesh, para. 0025, and therefore allow fluid to pass) so as to allow blood cells and serum to pass therethrough while capturing emboli (para. 0069).
Claim 46:  The filter element (112) defines a plurality of pores (opening in the mesh, para. 0025).
Allowable Subject Matter
Claim 34-37, 39, 42 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the inner tube define an internal space configured to receive and partially cover the filter in claims 34 and 42.  Regarding claim 39, the prior art fails to disclose the introducer positioned about the inner tubular member and that the introducer is independently movable.  Regarding claim 47, the prior art fails to disclose the inner tube has a member extending therefrom to compress the filter and oppose expansion of the filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771